DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to Applicants' Communication filed on May 24, 2022 in which Claims 1-12 are cancelled and Claims 13 and 19 are amended to change the scope and breadth of the claims.  Claims 13-20 are pending in the instant application, which will be examined on the merits herein.

Rejections Withdrawn
Applicant’s arguments, see page 1, line 11 to page 2, line 9 of the REMARKS, filed May 24, 2022, with respect to Claims 13, 15 and 17-19 have been fully considered and are persuasive. The rejection of Claims 13, 15 and17-19 under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Song et al (CN 109971014 A) has been withdrawn in view of the amendment of Claim 13.
Applicant’s arguments, see page 2, line 11 to page 3, last line of the REMARKS, filed May 24, 2022, with respect to Claims 14, 16 and 20 have been fully considered and are persuasive. The rejection of Claims 14, 16 and 20 under 35 U.S.C. 103 as being unpatentable over Song et al (CN 109971014 A) as applied to Claims 13, 15 and 17-19 above, and further in view of Harada et al (US Patent No. 2013/0345341 A1) has been withdrawn in view of the amendment of Claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Gomez et al (“Facile cellulose nanofibrils amidation using a ‘one-pot’ approach”, Cellulose (2017) 24:717-730).
	Applicants claim a method for manufacturing modified cellulose nanofibers, comprising: providing cellulose; oxidizing the cellulose by TEMPO-oxidation reaction;
dispersing the oxidized cellulose in a solvent to form a solvent mixture, wherein the
solvent is water or organic solvent: and adding amine compounds with long alkyl chains
to the solvent mixture and mixing the amine compounds and the oxidized cellulose
homogeneously to achieve amidation reaction with a binding ratio of 30 to 70% carboxyl
groups in the modified cellulose nanofiber.
	The Gomez et al reference discloses a ‘one-pot’ amidation of TEMPO-oxidized cellulose nanofibrils (TOCN) using uranium salt and primary amines (TBTU).  The TBTU was used as an amidating agent, that involve an initial TBTU salt (2:1 TBTU:TOCN molar ratio) being dissolved in DMF and added to a TOCN suspension for “conditioning” under constant stirring at room temperature.  Immediately after conditioning, a solution of a primary amine: dodecylamine (C12) or octadecylamine (C18), in DMF were added in excess to the mixture.  The mixture was left to react, under constant stirring at room temperature.  Upon completion of the reaction, the product was migrated to the surface of the reaction medium.  To remove the reaction by-products and any residual primary amine the TOCN-amidated products (labeled TOCN-AMDC12 and TOCN-AMDC18 for each primary amine used) were sequentially washed, under vacuum filtration, first with methanol, then with an HCl solution and with water (see page 720, right column, last paragraph). This description of the amidation of the TEMPO-oxidized cellulose nanofibrils in the Gomez et al reference anticipates the currently claimed method for manufacturing modified cellulose nanofibers recited in current Claims 13, 14 and 16-19. The Gomez et al reference disclosed the degree of oxidation (DO) of the TOCN and TOCNPAMDC12, TOCN-AMDC18. Initially, the Gomez et al reference discloses the TOCN exhibits a DO of 1.25 mmol of COOH/g; after the amidation reaction 0.37 and 0.22 mmol of COOH/g remain in the TOCN-AMDCQW, TOCN-AMDC18 derivatives, respectively.  The Gomez et al reference indicated that this means that about 70% of the available -COOH groups in TOCN react to form an amide in the case of TOCN-AMDC12 (O.88 mmol of amide units/g); while 82% of the available -COOH groups in TOCN react to form an amide in the case of TOCN-AMDC18 (1.03 mmol amide units/g).  The TOCN-AMDC12 forming 70% of the available -COOH groups in TOCN react to form an amide anticipates the amidation reaction ratio of 30% to 70% carboxyl groups in the modified cellulose nanofiber that is recited in current Claim 13.  The description in the Gomez et al reference wherein the TOCN exhibits a DO of 1.25 mmol of COOH/g anticipate the molality of the carboxyl groups in the oxidized cellulose before amidation at 0.5 to 1.5 mmol/g as recited in current Claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al (“Facile cellulose nanofibrils amidation using a ‘one-pot’ approach”, Cellulose (2017) 24:717-730) as applied to Claims 13, 14 and 16-20 above, and further in view of Song et al (CN 109971014 A, provided with the PTO-892 filed 3/14/2022).
	Applicants claim a method for manufacturing modified cellulose nanofiber according to Claim 13, further comprising drying the modified cellulose nanofiber to form a laminate film.
The information disclosed in the Gomez et al reference in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed method of manufacturing modified cellulose nanofiber differs from the information disclosed in the Gomez et al reference by claiming a method that further comprises using the modified cellulose nanofiber to form a laminate film.
	However, the Song et al publication disclose preparation of nanocellulose composite material, whereby the nanocellulose is oxidized using a TEMPO/Naci/Nab oxidation system, amidation modification of oxidized nanocellulose being carried out with hexadecyl amine as a monomer, whereby a film is prepared by tape casting method.  The Song et al publication shows that it is within the skill of a person having ordinary skill in this art to form a film (including a laminate film) from modified cellulose nanofiber as recited in current Claim 15.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Gomez et al reference with the teaching of the Song et al publication to reject the instant claims since both references disclose methods of preparing modified nanocellulose material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the preparation of a modified cellulose nanofiber in the Gomez et al reference steps that can be used to prepare film from the modified cellulose nanofiber in view of the recognition in the art, as evidenced by the Song et al publication, that the oxidized nanocellulose material has broad applications that include preparation of film.

Summary
	No claim has been allowed.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shoji Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623